PER CURIAM.
David Reamy appeals an order denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. We affirm.
Defendant-appellant Reamy filed his motion in Miami-Dade County Circuit Court case number 95-35612. In the motion, the defendant asserts that he was not advised of the possible immigration consequences of his plea, and that deportation *1197proceedings have been initiated against him.
The defendant is not entitled to relief. The order to show cause issued by the United States Immigration and Naturalization Services (“INS”) cites several other convictions of the defendant, but not the 1995 case, as a basis for deportation. That being so, we affirm the denial of postcon-viction relief on authority of Prieto v. State, 824 So.2d 924 (Fla. 3d DCA 2002) review denied, 842 So.2d 845 (Fla.2003).
Affirmed.